Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in interviews with Thomas Satagaj on August 12, 2022 and September 1, 2022.
The application has been amended as follows: 
(Currently Amended)	An improved computing system, comprising:
at least one processor;
at least one networking module;
memory having stored thereon software instructions formatted for execution by the at least one processor, said software instructions arranged to:
operate a local computing server resource on a first local domain;
instantiate a relay mechanism that has an iFrame and an invisible window;
instantiate a local web server on a second local domain;
open a first browser window on the first local domain, the first browser window associated with the local computing server resource;
open a second browser window on the second local domain, the second browser window associated with the local web server;
collect certain data from one of the first and second browser windows;
install a service worker on the invisible window
receive a request for information at the local web server;
verify a presence of the local computing server resource on the first local domain;
communicatively connect the second local domain to the iFrame; 
directly communicate, via the at least one networking module, at least one message between the local computing server resource on the first local domain and the local web server on the second local domain using the relay mechanism [[.]] and display at least some of the certain data at the other one of the first and second browser windows, said at least some of the certain data passed with the at least one message.

2.	(Original)	The improved computing system of claim 1 wherein the local computing server resource is arranged as a transmission control protocol (TCP) server.
3.	(Original)	The improved computing system of claim 1 wherein the local web server is instantiated inside a secure container.
4.	(Original)	The improved computing system of claim 3 wherein at least a portion of the relay mechanism is included inside the secure container.
5.	(Original)	The improved computing system of claim 3 wherein the secure container is arranged to host at least one Node.js process.
6.	(Original)	The improved computing system of claim 1 wherein the local web server is arranged to process hypertext transfer protocol (HTTP) communications.
7.	(Original)	The improved computing system of claim 1 wherein the local web server is arranged to process web socket communications.
8.	 (Original)	The improved computing system of claim 1 wherein the local web server is arranged to process JavaScript commands.
9.	(Original)	The improved computing system of claim 1 wherein the local computing server resource is accessible via a first browser window and the local web server is accessible via a second browser window.
10.	(Original)	The improved computing system of claim 1 wherein the local computing resource is arranged with at least one kernel-level interface arranged to direct operations of one or more kernel-level functions.
11.	(Currently Amended)	An improved computing method, comprising:
providing a single local computing resource that has at least one networking module;
operating, within the single local computing resource, a local computing server resource on a first local domain;
instantiating, within the single local computing resource, a relay mechanism that has an iFrame and an invisible window;
instantiating, within the single local computing resource, a local web server on a second local domain;
installing a service worker on the invisible window
receiving a request for information at the local web server;
verifying a presence of the local computing server resource on the first local domain;
opening a first browser window on the first local domain, the first browser window associated with the local computing server resource;
opening a second browser window on the second local domain, the second browser window associated with the local web server;
collecting certain data from one of the first and second browser windows;
communicatively connecting the second local domain to the iFrame; 
directly communicating, via the at least one networking module, at least one message between the local computing server resource on the first local domain and the local web server on the second local domain using the relay mechanism [[.]] and
displaying at least some of the certain data at the other one of the first and second browser windows, said at least some of the certain data passed with the at least one message.

12.	(Currently Amended)	The improved computing 
13.	(Currently Amended) The improved computing 
performing at least one kernel level act at the local web server, said kernel level act directed by a command received from the single local computing resource.
14.	(Canceled)	The improved computing method of claim 11, further comprising:
opening a first browser window on the first local domain, the first browser window associated with the local computing server resource;
opening a second browser window on the second local domain, the second browser window associated with the local web server;
collecting certain data from one of the first and second browser windows; and
displaying at least some of the certain data at the other one of the first and second browser windows, said at least some of the certain data passed with the at least one message.
15.	(Currently Amended) The improved computing 11, wherein at least some of the certain data is a JavaScript command.
16.	(Original)	An improved computing system, comprising:
at least one processor;
at least one networking module;
memory having stored thereon software instructions formatted for execution by the at least one processor, said software instructions arranged to:
initialize an improved web browser, the improved web browser including an improved browser engine;
instantiate, via the improved browser engine, a transmission control protocol (TCP) server on a first domain;
instantiate, via the improved browser engine, a local computing server resource on a second domain, the second domain having a different network identifier than the first domain;
instantiate, via the improved browser engine, at least one local runtime environment container;
allocate certain local computing resources, including memory, to the at least one local runtime environment container;
grant access to the certain local computing resources to the local computing server resource and to the at least one local runtime environment container;
isolate the allocated certain local computing resources from other functions of the improved computing system; and
directly communicate, through the at least one local runtime environment container, messages between the local computing server resource on the first local domain and the local web server on the second local domain using the relay mechanism.
17.	(Original)	The improved computing system of claim 16, wherein the improved computing system has no internet access when at least one message is directly communicated between the local computing server resource on the first local domain and the local web server on the second local domain.
18.	(Original)	The improved computing system of claim 16 wherein the at least one local runtime environment container is arranged to host a Node.js runtime environment.
19.	(Original)	The improved computing system of claim 16 wherein the improved computing system is a desktop computer or a laptop computer.
20.	(Currently Amended)	The improved computing system of claim 16 wherein a JavaScript interpreter of the improved web browser can 

Conclusion  
Any inquiry concerning this communication or earlier communications from theexaminer should be directed to Chirag R Patel whose telephone number is (571)272-7966. The examiner can normally be reached on Monday to Friday from 8:00AM to 4:30PM. If attempts to reach the examiner by telephone are unsuccessful, theexaminer's supervisor, Glenton Burgess, can be reached on 571-272-3949. The fax phone number for the organization where this application or proceedingis assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status informationfor published applications may be obtained from either Private PAIR or PublicPAIR. Status information for unpublished applications is available throughPrivate PAIR only. For more information about the PAIR system, seehttp://pairdirect.uspto.gov. Should you have questions on access to the PrivatePAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll free). 

/Chirag R Patel/
Primary Examiner, Art Unit 2454